 Case 1:19-cv-00018-JTN-SJB ECF No. 72 filed 08/18/20 PageID.729 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 WACKER NEUSON PRODUCTION
 AMERICAS, LLC,

        Plaintiff/Counter-Defendant,
                                                                  Case No. 1:19-cv-18
 v.
                                                                  HON. JANET T. NEFF
 CITY OF NORTON SHORES,

        Defendant/Counter-Claimant.
 ____________________________/


                                           ORDER

       Plaintiff/Counter-Defendant filed a Pre-Motion Conference Request concerning its

anticipated motion for summary judgment (ECF No. 71), and no Response to its Pre-Motion

Conference Request has been timely filed. Therefore,

       IT IS HEREBY ORDERED that Defendant/Counter-Claimant shall file a Response to

the Pre-Motion Conference Request no later than August 25, 2020. Counsel shall adhere to the

requirements set forth in Judge Neff’s Information and Guidelines for Civil Practice, which are

available on the Court’s website (www.miwd.uscourts.gov).



Dated: August 18, 2020                                      /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
